Hill, C. J.
The objections made to certain portions of the charge are without material error, when considered with the entire charge; and there is some evidence to support the verdict. Judgment affirmed.
Indictment for breaking and stealing from railroad car; from. [Whitfield superior court — -Judge Fite. Januarjr 22, 1910.
Submitted March 22,
Decided April 6, 1910.
William E. Mann, for plaintiff in error.
Thomas C. Milner, solicitor-general, Maddox, McCamy <& Shipmate, George W. Stevens, contra.